  Case 3:19-cv-00477-REP Document 39 Filed 11/12/19 Page 1 of 6 PageID# 334



                              UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION


TREVOR FITZGIBBON,                              )
                                                )
               Plaintiff,                       )
                                                ) Civil Action No. 3:19-cv-477-REP
       vs.                                      )
                                                )
                                                )
JESSELYN A. RADACK,                             )
                                                )
               Defendant.                       )

DEFENDANT JESSELYN A. RADACK’S REPLY BRIEF SUPPORTING MOTION TO
      DISMISS PLAINTIFF’S AMENDED COMPLAINT PURSUANT TO
                       FED. R. CIV. P. 12(B)(2)

       Defendant Jesselyn Radack (“Radack” or “Defendant”), by counsel, states as follows for

her Reply Brief Supporting Motion to Dismiss Plaintiff’s Amended Complaint Pursuant to Fed.

R. Civ. P. 12(b)(2).

                                         ARGUMENT

       I.      Radack is not domiciled in Virginia and has no “continuous or systematic”
               contacts with Virginia that would warrant the exercise of general jurisdiction
               over her in this case.

       Plaintiff’s Opposition brief does not even attempt to provide any “exceptional

circumstances” that would warrant the exercise of general jurisdiction over Radack, who has never

been domiciled in Virginia. FireClean LLC v. Tuohy, No. 1:16cv294, 2016 U.S. Dist. LEXIS

109620, at *4 (E.D. Va. June 14, 2016) (holding that “[a]bsent exceptional circumstances, [a]

defendant is only subject to the general jurisdiction of the forum state if it is the defendant’s

domicile”) (citations omitted). Instead, Plaintiff jumps to the unsubstantiated conclusion, without

any analysis whatsoever, that “continuous and systematic” contacts can support general



                                                1
  Case 3:19-cv-00477-REP Document 39 Filed 11/12/19 Page 2 of 6 PageID# 335



jurisdiction over a non-resident individual defendant. Plaintiff does not cite to one case in support

of this proposition, and even if this were the standard, Plaintiff fails to establish that Radack has

anything more than a smattering of tenuous, occasional, and fortuitous contacts with Virginia.

These “Virginia contacts” also occurred well before March of 2019, which is the pertinent

timeframe for the instant case. Plaintiff also supports his Motion with a general declaration

attesting to facts many of which Plaintiff could have no personal knowledge of and many of which

are used in support of unfounded and patently false conclusions. None of the alleged “Virginia

contacts” relied upon by Plaintiff are sufficient to warrant exercising general jurisdiction over

Radack in Virginia.

       Plaintiff identifies the following “contacts” Radack has had with Virginia:

           •   Nearly 15 years ago, Radack was a party to civil litigation in Virginia. See In Re: In
               Camera Office of Inspector General Report, et al. v. United States, Case No. 1:03-
               mc-00062-TSE. This fact is wholly irrelevant to any jurisdictional analysis and it
               is unclear why Plaintiff believes this would ever be properly considered as a basis
               for the exercise of general jurisdictional.

           •   Over the course of Radack’s career – spanning over 20 years – she has provided
               advice or representation to two individuals (Edward Snowden and John
               Kiriakou) who have or had cases in Virginia. Yet, Radack did not represent
               these individuals in any Virginia proceedings. Case No. 3:18-cv-00247-REP,
               Second Radack Declaration, Dkt. No. 29-2, ¶ 14. Representation of two people
               well before the events alleged in the Amended Complaint even occurred does
               not constitute as Plaintiff alleges “represent[ation of] numerous whistleblowers
               and leakers in Virginia.”


           •   Radack has previously represented two clients who have residences in Virginia,
               John Kiriakou and Said Barodi. Radack’s representation of Kiriakou and Barodi
               was not in any proceeding or matter occurring in Virginia or relating to Virginia
               law. Id. at ¶ 18. The fact that prior to any of the events at issue in the current
               lawsuit, Radack represented two individuals who happen to live in Virginia,
               regarding matters unrelated to Virginia or Virginia law has no relevance to a
               general jurisdiction analysis.

           •   More than seven years ago, Radack spoke via telephone to Talk Nation Radio

                                                 2
    Case 3:19-cv-00477-REP Document 39 Filed 11/12/19 Page 3 of 6 PageID# 336



                 about issues affecting whistleblowers. Id. at ¶ 19. Even assuming arguendo that
                 the Talk Nation Radio host, David Swanson, lives and works in Virginia, this fact
                 would have no relevance to this jurisdictional analysis. Five years ago, again,
                 many years before any of the events at issue in this case occurred, Radack
                 appeared on Larry King Live.

            •    As noted in Radack’s initial Memorandum, only 1.3% of Radack’s 36,780
                 followers live in Virginia. Radack Declaration, Dkt. No. 25-1, ¶ 13.

            •    Contrary to Plaintiff’s statements, Radack is not a member of Daniel Hale’s
                 defense team in the pending case identified in Plaintiff’s Opposition Brief on page
                 5. A cursory review of CM/ECF for Case No. 1:19-cr-00059 confirms that Hale
                 is represented by Todd Richman and Cadence Mertz at the Office of the Federal
                 Public Defender, not Radack. 1 Plaintiff misinterprets Radack’s statement
                 regarding “fighting the Wikileaks Warmup,” as representing Daniel Hale in the
                 pending litigation. As if the only possible definition of the word “fighting” is
                 “legal representation.” When indeed, Radack’s statement refers to signing a letter
                 (along with 173 other people and 50 organizations) to condemn the charges
                 against Hale and her discussions on NPR and other public outlets regarding the
                 Hale, Julian Assange, and Joshua Schulte prosecutions under the Espionage Act.


            •    Radack has never represented Jeffrey Sterling in any matter and never provided
                 professional advice to him. Case No. 3:18-cv-00247-REP, Second Radack
                 Declaration, Dkt. No. 29-2, ¶ 15.

            •    The Supplemental Answers to Interrogatory No. 5 (the “Supplemental Answers”)
                 attached as Exhibit B to Plaintiff’s Opposition Brief show 14 calls made by
                 Radack to Virginia phone numbers (there is no evidence that these calls were even
                 received in Virginia) over a 4-year span, all of which occurred before the pertinent
                 time frame for the instant case. The Supplemental Answers also show a total of
                 101 emails sent, before the pertinent time frame in this case, to two different
                 clients who happened to live in Virginia regarding matters unrelated to Virginia
                 law. There is no evidence that any of these emails were even received in Virginia.


         None of the foregoing occurrences come anywhere close to establishing what Plaintiff

terms as “continuous in-state business contacts.” Plaintiff is grasping at straws in a contrived

attempt to invoke Virginia jurisdiction over Radack.                     Additionally, Plaintiff’s repeated




1
 Radack is not a criminal defense attorney. Thus, to the extent the media conflates Radack’s representation of Hale
on whistleblower matters 6 or 7 years ago, with the current criminal prosecution, such inference is wholly inaccurate.

                                                          3
  Case 3:19-cv-00477-REP Document 39 Filed 11/12/19 Page 4 of 6 PageID# 337



statements that Radack has represented multiple clients in the “EDVA” is misleading, because

it implies that Radack has represented more than two people who lived in Virginia and that she

actually served as their attorney for matters pending in Virginia, both implications which are

patently false.

        II.       There is no basis to exercise specific jurisdiction over Radack in Virginia.

        Plaintiff argues that Radack made “numerous misrepresentations in Virginia that induced

Plaintiff to settle the First Action;” yet Plaintiff fails to identify what misrepresentations he is

referring to. See Plaintiff’s Opposition Br. P. 19. The only alleged misrepresentations set forth

in the Amended Complaint are those contained in the Settlement Agreement, therefore to the

extent Plaintiff’s argument is Radack made those statements in Virginia, then Plaintiff’s

argument is flatly contradicted by Radack’s Declaration that provides that Radack did not sign

the Settlement Agreement in Virginia and none of the tweets, retweets, or likes at issue in the

Amended Complaint were made in Virginia. Radack Declaration, Dkt. No. 25-1, ¶ 14. It is also

unclear how Plaintiff reaches the conclusion that the Settlement Agreement was accepted in

Virginia when neither of the parties to the contract reside in Virginia. Furthermore, the fact that

the Settlement Agreement is governed under Virginia law, pertains to choice of law, not

jurisdiction.

        Lastly, by Plaintiff’s logic Radack could be haled into court in every spot on the planet

where Twitter is accessible. The 7th Circuit has warned that “[c]ourts should be careful in

resolving questions about personal jurisdiction involving online contacts to ensure that a

defendant is not haled into court simply because the defendant owns or operates a website that

is accessible in the forum state.” Advanced Tactical Ordnance Sys., LLC v. Real Action

Paintball, Inc., 751 F.3d 796, 803 (7th Cir. 2014) (citations omitted). This conclusion is equally

                                                  4
  Case 3:19-cv-00477-REP Document 39 Filed 11/12/19 Page 5 of 6 PageID# 338



applicable to social media sites such as Twitter. Here, none of the acts in the instant case were

specifically targeted at causing injury in Virginia (a state where neither of the parties to this

action are domiciled). It should also be noted that both of the cases cited by Plaintiff, Calder

and Gubarev, involved conduct calculated to cause injury to the plaintiff in the forum state. See

Calder v. Jones, 465 U.S. 783, 791 (1984); Gubarev v. BuzzFeed, 253 F. Supp. 3d 1149, 1159

(S.D. Fla. 2017). Here, Plaintiff does not even live in the forum state. Thus, Plaintiff’s Amended

Complaint should be dismissed due to lack of personal jurisdiction.

         III.   No wavier of Radack’s jurisdictional defenses has occurred.

         Waiver of the defense of lack of personal jurisdiction is governed by Rule 12(h). Waiver

occurs when a defendant fails to raise a jurisdictional defense in a “motion under [Rule 12]” or by

failing to “include it in a responsive pleading or in an amendment allowed by Rule 15(a)(1) as a

matter of course.” See Fed. R. Civ. P. 12(h). Here, Radack timely asserted the defense of lack of

personal jurisdiction by raising it in this Rule 12 Motion, Radack also states in her compulsory

Counterclaim that she seeks to preserve her courterclaims “should the Court decide that

jurisdiction does exist within the Eastern District of Virginia.” See Dkt. No. 23, p. 5. The Gilpin

case relied upon by Plaintiff in support of waiver was decided under the Virginia Rules and has no

relevance to federal court practice and procedure. For these reasons, Plaintiff’s waiver argument

fails.

                                         CONCLUSION

         For the reasons set forth above, Defendant Jesselyn Radack respectfully requests that the

Court grant her Motion to Dismiss and dismiss with prejudice Plaintiff’s Amended Complaint

pursuant to Fed. R. Civil P. 12(b)(2).



                                                 5
 Case 3:19-cv-00477-REP Document 39 Filed 11/12/19 Page 6 of 6 PageID# 339




       Dated this 12th day of November, 2019




                                           ___/s/_D. Margeaux Thomas___________
                                           D. Margeaux Thomas (VSB #75582)
                                           The Thomas Law Office PLC
                                           11130 Fairfax Blvd., Suite 200-G
                                           Fairfax, VA 22030
                                           Telephone: 703.957.2577
                                           Facsimile: 703.957.2578
                                           Email: mthomas@thomaslawplc.com
                                           Counsel for Defendant Jesselyn A. Radack




                              CERTIFICATE OF SERVICE

       I hereby certify that on November 12, 2019, a copy of the foregoing document was filed

with the Court electronically. Notice of this filing will be sent automatically by the Court’s

CM/ECF system to the following parties:

       Steven S. Biss
       300 West Main Street, Suite 102
       Charlottesville, VA 22903
       Counsel for Plaintiff


                                                   /s/ D. Margeaux Thomas__________
                                                   D. Margeaux Thomas (VSB #75582)




                                               6
